196 P.3d 82 (2008)
223 Or. App. 604
STATE of Oregon, Plaintiff-Respondent,
v.
Monte Marvin ZUEGER, aka Monte Zueger, Defendant-Appellant.
060633603; A133871.
Court of Appeals of Oregon.
Submitted October 6, 2008.
Decided November 5, 2008.
*83 Daniel J. Casey filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Anna M. Joyce, Assistant Attorney General, filed the brief for respondent.
Before EDMONDS, Presiding Judge, and BREWER, Chief Judge, and WOLLHEIM, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for possession of methamphetamine, ORS 475.894, and asserts two assignments of error. First, defendant contends that the trial court erred in refusing to suppress evidence of methamphetamine seized from him. Second, defendant makes an unpreserved contention that the trial court erred in admitting a crime laboratory report, because he had a right to confront the technician who prepared the report. See State v. Birchfield, 342 Or. 624, 157 P.3d 216 (2007).
The state concedes that defendant's first assignment of error is controlled by State v. Kirkeby, 220 Or.App. 177, 184, 185 P.3d 510, rev. allowed, 345 Or. 301, 194 P.3d 147 (2008), and State v. Rodgers, 219 Or.App. 366, 371, 182 P.3d 209, rev. allowed, 345 Or. 301, 194 P.3d 147 (2008). Although the state submits that those two cases were wrongly decided, it concedes that, under the holdings of those cases, the evidence of methamphetamine should have been suppressed and the judgment must be reversed. We agree and accept the state's concession. Accordingly, we do not reach defendant's second assignment of error.
Reversed and remanded.